Citation Nr: 0515870	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depression, now 
rated 30 percent.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to July 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision by the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan, 
that denied a claim for an increased rating for 
service-connected major depression (rated 30 percent 
disabling).  The veteran testified at a hearing before the 
Board that was held at the RO in March 2005. 


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been received.

2.  Service-connected major depression is currently 
manifested by frequent panic attacks, anxiety, a somewhat 
flat mood, a constricted affect, as well as a depressed and 
dysthymic mood.  There is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships).  The symptoms render the 
veteran unable to secure or follow a substantially gainful 
occupation. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected 
major depression are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.16(a), 4.130, Diagnostic Code (DC) 9434 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist Claimants

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in September 2002 in the present case, the 
RO informed the veteran that it would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
increased rating claim but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO notified the veteran of his opportunity to 
inform the agency of "any additional information or evidence 
that . . . [he] want[ed the RO] . . . to try and get for . . 
. [him]."  The RO stated that the veteran should submit 
"the information describing [the] additional evidence or the 
evidence itself" to the agency.  

Additionally, the November 2002 rating decision as well as 
the statement of the case (SOC) issued in August 2003 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Once that goal has been achieved -- 
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication -- the 
essential purposes of the VCAA have been satisfied.  In the 
present case, the Board finds that, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements was harmless.  See 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077, 
slip op. at 33, 2005 WL 957317 (U.S. Vet. App. Apr. 14, 
2005).  In this regard, the Board notes that, in the current 
appeal, the veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  

In addition, the veteran underwent a pertinent VA examination 
in October 2002, in connection with the current appeal.  

Further, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  All relevant evidence adequately identified by the 
veteran has been obtained and associated with his claims 
folder.  In addition, while there is evidence of additional 
treatment by a private psychiatrist, in light of the 
favorable disposition below, the Board concludes that there 
is no further obligation to obtain these records at this 
time.  The Board also notes that it afforded the veteran with 
an opportunity to submit relevant evidence.  To date, the 
only evidence received since the March 2005 hearing includes 
several VA and non-VA treatment records regarding depression 
that were submitted by the veteran along with a letter by his 
separated spouse.  Accordingly, the Board also finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection and 30 percent rating have been in effect 
for major depression, effective from July 1994.  In March 
2002, the veteran filed his current claim for an increased 
rating for his service-connected major depression.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

Major depressive disorder is rated for VA purposes under a 
General Rating Formula for Mental Disorders.  

A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2004).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Ibid.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Ibid.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Ibid.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994)).  A GAF score of 61 to 70 is 
representative of some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

In the present case, the veteran has consistently asserted 
that his service-connected major depression, which is 
manifested by panic and anxiety attacks, trouble sleeping, 
angry outbursts (generally occurring three to four times per 
week), easy frustration, compulsive behavior, difficulty 
maintaining employment, and a limited social life (including 
solitary pursuits such as hunting and fishing as well as 
living apart from his wife and children), has increased in 
severity.  In addition, his mother confirms the veteran's 
compulsive behavior, his inability to "get along" with his 
wife, and his inability to "find peace."  

In this regard, the Board acknowledges that pertinent private 
and VA medical records received during the current appeal 
reflect withdrawal symptoms, anxiety, a somewhat flat mood, a 
constricted affect, and a depressed and dysthymic mood.  In 
addition, according to these reports, the veteran's 
psychiatric symptomatology requires medication.  

Significantly, however, recent relevant medical records have 
also reflected the need for only periodic outpatient 
treatment.  Furthermore, multiple psychiatric evaluations 
which have been conducted throughout the current appeal have 
consistently demonstrated orientation times three, alertness, 
pleasantness, cooperation, good grooming, composure, intact 
concentration and memory, intact formal operational judgment 
and problem-solving skills, spontaneous speech which 
progresses unremarkably, normal perception, fair insight and 
judgment, no evidence of a psychosis (including no suicidal 
or homicidal ideations or hallucinations), and thought 
processes which are logical, coherent, and goal-directed.  

On VA mental disorders examination in October 2002, the 
veteran reported being employed seasonally as a truck driver 
for a local concrete company.  He had worked there for the 
last three years, which was his longest held civilian job.  
He reported having depressed mood, memory and concentration 
problems, impatience, irritability, feared loss of control, 
insomnia, lack of sex drive, persistent anxiety, compulsive 
"checking" behaviors (in which he checks, doors, windows, 
and stoves), chronic fatigue, mood swings, loss of interest 
in socializing, and increased suspiciousness.  The examiner 
concluded that these psychiatric symptoms reflect fair 
industrial adaptability and capability.  In fact, the 
examiner expressed his opinion that "there is no compelling 
reason to believe that he [the veteran] is incapable of 
working at this time."  The diagnoses were dysthymic 
disorder, generalized anxiety disorder, and avoidant and 
compulsive personality features.  The GAF score was 68.  

Also, a VA staff psychiatrist who has treated the veteran 
since that VA evaluation specifically concluded in March 2004 
that a GAF score of 65 was appropriate.  Significantly, both 
of these scores are representative of some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Richard, supra.  

The GAF scores on these examinations, however, are not 
dispositive.  For instance, the March 2004 mental health 
clinic note describes the veteran's reported worsening of his 
symptoms of depression in the past two years.  Although he 
slept seven or eight hours per night, that sleep was a 
"disturbed" sleep.  He described feeling helpless and 
hopeless; he did not feel like doing anything.  He no longer 
felt motivated to engage in recreational activities (such as 
fishing and motorcycle riding) that he had previously 
enjoyed.  He described checking switches, windows, and locks.  
His mood was dysphoric, while his affect was appropriate.  
Diagnoses included moderate major depression and obsessive 
compulsive personality.  The veteran also indicated that past 
anti-depressant medications had not been helpful.  

On VA mental health treatment in October 2004, he reported 
having lost his job; he also indicated that a private doctor 
had placed him on medical leave and that he had then lost his 
job.  He described feeling depressed because of his 
situation.  He noted working sometimes in building and 
concrete work.

In December 2004, he reported having been separated from his 
wife for three months; he had been performing odd jobs and 
receiving unemployment benefits.  

In March 2005, he reported doing only odd jobs.  Affect was 
constricted.  He was depressed and dysthymic.  However, his 
speech was logical, coherent, and goal-directed, as was his 
thought content.  

In March 2005, the veteran's separated spouse wrote that the 
veteran had been progressively unable to control his illness.  
She wrote that he had changed jobs four times in the last few 
years and that he was now unemployed.  She detailed his 
becoming distant from his family and becoming verbally 
abusive.  She also described treatment problems since 
September 2004 and an episode where he drove to the wife's 
work and had a crying spell; at that time, he indicated to 
her that "he was out of control and needed help."  

These lay statements concerning the veteran's 
service-connected psychiatric pathology are competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, such descriptions of this disability 
must be considered in conjunction with the clinical evidence 
of record and the pertinent rating criteria.  

Most significantly, the Board accepts testimony given by both 
the veteran and his mother at his March 2005 hearing as 
credible and sincere.  At that hearing, they testified that 
the veteran had lost his job in late 2004 and had been unable 
to obtain a steady job since then.  They also described 
various symptoms.  Importantly, the undersigned was able to 
observe several symptoms, including a markedly flat affect, 
evidence of extreme depression and sadness, extremely halting 
speech, difficulty answering questions, and visible signs of 
anger.  In the Board's judgment, these manifested symptoms 
were entirely believable and compelling.  

At the hearing, the veteran also stated that he had been 
having panic attacks every day and had been sleeping for only 
about two hours per night.  He described frequent anger 
outbursts, irritability, and frustration, and extensive 
ritualisitic, compulsive behaviors.  The mother stated that 
the veteran's symptoms had worsened in the last year.

The Board also stresses that the veteran's social functioning 
appears to have been markedly compromised.  He has been 
having marital difficulties, and aside from limited family 
interaction, there is no evidence of socializing.  

The Board also emphasizes that the veteran's occupational 
history is remarkably spotty.  The veteran testified that he 
has worked many jobs in the last few years (11 or 12 jobs in 
the last 10 years), and he attested to his difficulties 
dealing with co-workers and supervisors.  His longevity in 
each job varied, ranging from four years on one job, to one 
and half years in another job, and only several months in 
other jobs.  He also has stated that medications he is taking 
for depression have affected his ability to work.  He had 
also had difficulty in school due to comprehension and memory 
problems.   

The record also shows that the veteran has been receiving 
private psychiatric treatment for depression and anxiety.  
Most recently, in August 2004, he informed a non-VA medical 
provider that he felt down, sad, weak, and tired; that he 
lacked enjoyment in life in general; that he has sleep and 
appetite disturbances, crying spells, and feelings of 
worthlessness.  On examination, he was in no acute distress, 
but he appeared sad.  Soon thereafter, he lost his latest 
job.

As noted above, complete records of that treatment have not 
been obtained.  However, in view of evidence as a whole, the 
Board concludes that there is sufficient evidence in the 
claims folder to render a decision at this time.  A remand 
would provide no additional benefit to the veteran.  further 
development would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Thus, while there is certainly evidence that the veteran had 
lesser degrees of impairment when he was initially examined 
by VA in connection with the present claim for an increased 
rating in 2002, by the time of the March 2005 hearing, it had 
become visibly apparent that the veteran's service-connected 
major depression had resulted in symptoms of such severity as 
to warrant a 70 percent rating under the relevant diagnostic 
code (evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships).  38 C.F.R. § 4.130, DC 9434.  

The Board notes that the veteran's has not presented evidence 
of the symptoms needed for a 100 percent rating under the 
relevant diagnostic code.  38 C.F.R. § 4.130, DC 9434 (total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name). 

However, in the judgment of the Board, as of the March 2005 
hearing, it was apparent that the veteran should be rated 
totally disabled even though the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2004) (regarding total 
disability ratings based on individual unemployability .  In 
this case, the evidence now shows that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected major depression.  
Accordingly, he is entitled to a total rating on the basis of 
his one service-connected disability that is rated more than 
60 percent disabling on a schedular basis and that renders 
him unable to secure or follow a substantially gainful 
occupation.  Under the circumstances, as of the March 2005 
hearing, consideration of the provisions of 38 C.F.R. 
§ 4.16(a) is raised by the facts of this case.  See Mingo v. 
Derwinski, 2 Vet. App. 51, 54 (1992) (Board "must review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal"); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) ("VA's statutory 'duty to assist' 
must extend liberal reading to include issues raised in all 
documents or oral testimony submitted prior to the [Board's] 
decision"); Myers v. Derwinski, 1 Vet. App. 127, 129-30 
(1991). 


ORDER

A 100 percent rating for service-connected major depression 
is granted under the provisions of 38 C.F.R. § 4.16(a).


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


